Exhibit 10.2

Non-Employee Director Compensation Policy (as of 3/1/11)

Directors of Destination Maternity Corporation (the “Company”) who are also our
employees receive no additional compensation for serving as a director or as a
member of any Committee of the Board of Directors. Our current arrangements for
non-employee directors are as follows:

The Company pays each non-employee director a retainer of $6,250 per quarter.
Upon conclusion of the annual meeting of stockholders each year, the Company
grants each non-employee director 4,000 shares of restricted stock pursuant to
the Company’s 2005 Equity Incentive Plan that will vest on the earlier of:
(1) one year from the date of grant or (2) one day before the Company’s next
Annual Meeting of Stockholders, subject to acceleration in the event of the
non-employee director’s death or disability or upon a change in control of the
Company. Each non-employee director is compensated for his or her service at
each meeting of our Board of Directors at a rate of $1,500 for Board meetings
scheduled to be held in person and attended by such non-employee director.
Non-employee directors are not compensated for attendance at Board of Directors
or Committee meetings scheduled to be held telephonically. Additionally, the
Chair of each of the Audit Committee, the Compensation Committee, and the
Nominating and Corporate Governance Committee is paid a quarterly retainer at
the rates reflected in the below table, and each non-employee director who is a
member of a Committee is compensated for his or her services at each meeting of
a Committee scheduled to be held in person and attended by such non-employee
director, at the following rates:

 

Committee / Position    Quarterly
Retainer      Meeting
Fee  

Audit Committee

     

Chair

   $ 2,500       $ 1,500   

Member

     n/a       $ 1,500   

Compensation Committee

     

Chair

   $ 1,250       $ 1,000   

Member

     n/a       $ 1,000   

Nominating and Corporate Governance Committee

     

Chair

   $ 1,250       $ 1,000   

Member

     n/a       $ 1,000   

Board members are also reimbursed for their reasonable travel expenses incurred
to attend meetings of our Board of Directors or Committees of the Board of
Directors on which they serve.

Also, our Non-Executive Chairman is entitled to the following additional
compensation: (a) an additional retainer of $6,250 per quarter; and (b) an
additional 2,000 shares of restricted stock granted upon election or reelection
of the Non-Executive Chairman to that position by the Board following the annual
meeting of stockholders each year, that will vest on the earlier of: (1) one
year from the date of grant or (2) one day before the Company’s next Annual
Meeting of Stockholders, subject to acceleration in the event of the
Non-Executive Chairman’s death or disability or upon a change of control of the
Company.